DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 7, the limitation “the integrated circuit” renders the claim indefinite as there is no antecedent basis for this limitation. For purposes of examination, the claim will be interpreted as depending on claim 3, which provides antecedent basis for the term.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi (Mohit Joshi, Implementation of an Integrated Artificial Neural Network trained with Back Propagation Algorithm, Master of Technology in VLSI Design, 2012) in view of Rampasek (Ladislav Rampasek, Anna Goldenberg, TensorFlow: Biology’s Gateway to Deep Learning?, Cell Systems, Volume 2, Issue 1, 2016, Pages 12-14, ISSN 2405-4712, https://doi.org/10.1016/j.cels.2016.01.009) and Orofino (U.S. PGPub 2014/0282180).
	Regarding claim 1, Examiner takes official notice that modern day circuit design and implementation is an automated process done with the aid of computers encoded with programs carrying out various instructions as programmed by their users.
Joshi teaches converting a neural network to a circuit netlist (p. 1, para. 3, on-chip implementation of artificial neural networks; Fig. 10 and corresponding text, gate-level netlist; Fig. 39) 
Joshi does not explicitly teach converting a computational graph that describes at least a first layer of a neural network to the circuit netlist.
Rampasek teaches converting a neural network to a computational graph (p. 13, Fig. 1, “The computational model, a deep neural network, is then represented by a symbolic computational graph”). 
Orofino teaches converting a computational graph to HDL code which corresponds to operations described in the computational graph ([0066], [0090]). 
Joshi teaches wherein HDL code corresponding to the operations of the neural network are used in combination with the cell library to produce the circuit netlist (p. 12, RTL synthesis flow; p. 51, section 5.3.1.4).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Rampasek and Orofino with Joshi such that the conversion operation comprises converting a computational graph that describes at least a first layer of a neural network to the circuit netlist for the purpose of performing the on-chip implementation of a neural network of Joshi (p. 1, para. 3).
Regarding claim 2, Joshi teaches wherein generating the circuit layout includes converting syntax of the circuit netlist to a representation of a circuit layout (Fig. 10, and corresponding text, Gate-level netlist -> Physical synthesis; Fig. 40). 
Regarding claim 3, Joshi does not explicitly teach performing additional actions configured to cause generation of an integrated circuit based on the circuit layout. Joshi teaches generating GDSII files 
Regarding claim 4, the combination of Joshi, Rampasek, and Orofino teaches, prior to converting the computational graph to the circuit netlist, receiving a behavioral description of at least the first layer of the neural network and converting the behavioral description of the first layer of the neural network into the computational graph (Rampasek, Fig. 1 and corresponding text). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Joshi, Rampasek, and Orofino for the reasons set forth in the rejection of claim 1.
Regarding claim 5, the combination of Joshi, Rampasek, and Orofino teaches wherein the behavioral description includes machine code being a set of one or more instructions that are executable by a CPU (Rampasek, p. 12-13; see also Spec at [0026]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Joshi, Rampasek, and Orofino for the reasons set forth in the rejection of claim 1.
Regarding claim 6, the combination of Joshi, Rampasek, and Orofino teaches wherein the behavioral description defines an arcuitecture of machine learning logic that represents at least a portion of the neural network (Rampasek, p. 12-13). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Joshi, Rampasek, and Orofino for the reasons set forth in the rejection of claim 1.
Regarding claim 7, Joshi, Rampasek, and Orofino teaches integrated circuit includes a plurality of cells (Fig. 12 and corresponding text; logic cells), but does not explicitly teach the cells including a MOSFET.  Examiner takes official notice that a logic cell uses transistors such as MOSFETs to implement the logic function of the integrated circuit. Therefore it would have been obvious to a person having 
Regarding claim 9, Joshi teaches a method for automatically generating an integrated circuit, comprising: converting a neural network to a circuit netlist (p. 1, para. 3, on-chip implementation of artificial neural networks; Fig. 10 and corresponding text, gate-level netlist; Fig. 39) based on an analog cell library including a plurality of predetermined circuit blocks that describe known neural network operations (Fig. 11 and corresponding text, Library Data; p. 51, “Mapping to the technology library”); and generating a circuit layout that corresponds to at least the first layer of the neural network (Fig. 10, Physical description/Physical synthesis; Fig. 12; Fig. 40 and corresponding text; p. 5, multi-layer).
Joshi does not explicitly teach performing additional actions configured to cause generation of an integrated circuit based on the circuit layout. Joshi teaches generating GDSII files (Fig. 40) for the purpose of on-chip implementation (p. 1, para. 3). Examiner takes official notice that GDSII files are used for IC fabrication. Therefore it would have been obvious to a person having ordinary skill in the art to perform additional actions configured to cause generation of an integrated circuit based on the circuit layout in light of the teachings of Joshi.
Joshi further does not explicitly teach converting a computational graph that describes at least a first layer of a neural network to the circuit netlist.
Rampasek teaches converting a neural network to a computational graph (p. 13, Fig. 1, “The computational model, a deep neural network, is then represented by a symbolic computational graph”). 
Orofino teaches converting a computational graph to HDL code which corresponds to operations described in the computational graph ([0066], [0090]). 
Joshi teaches wherein HDL code corresponding to the operations of the neural network are used in combination with the cell library to produce the circuit netlist (p. 12, RTL synthesis flow; p. 51, section 5.3.1.4).

Regarding claim 10, Joshi teaches wherein generating the circuit layout includes converting syntax of the circuit netlist to a representation of a circuit layout (Fig. 10, and corresponding text, Gate-level netlist -> Physical synthesis; Fig. 40).
Regarding claim 11, the combination of Joshi, Rampasek, and Orofino teaches, prior to converting the computational graph to the circuit netlist, receiving a behavioral description of at least the first layer of the neural network and converting the behavioral description of the first layer of the neural network into the computational graph (Rampasek, Fig. 1 and corresponding text). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Joshi, Rampasek, and Orofino for the reasons set forth in the rejection of claim 9.
Regarding claim 12, the combination of Joshi, Rampasek, and Orofino teaches wherein the behavioral description includes machine code being a set of one or more instructions that are executable by a CPU (Rampasek, p. 12-13; see also Spec at [0026]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Joshi, Rampasek, and Orofino for the reasons set forth in the rejection of claim 9.
Regarding claim 13, the combination of Joshi, Rampasek, and Orofino teaches wherein the behavioral description defines an architecture of machine learning logic that represents at least a portion of the neural network (Rampasek, p. 12-13). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Joshi, Rampasek, and Orofino for the reasons set forth in the rejection of claim 9.
Regarding claim 14, Joshi, Rampasek, and Orofino teaches integrated circuit includes a plurality of cells (Fig. 12 and corresponding text; logic cells), but does not explicitly teach the cells including a MOSFET.  Examiner takes official notice that a logic cell uses transistors such as MOSFETs to implement the logic function of the integrated circuit. Therefore it would have been obvious to a person having ordinary skill in the art to modify the teachings of Joshi, Rampasek, and Orofino such that the logic cells each include a MOSFET for the purpose of implementing the logic cells.
Regarding claim 16, Examiner takes official notice that modern day circuit design and implementation is an automated process done with the aid of computers encoded with programs stored in memory which carry out various instructions as programmed by their users.
Joshi teaches converting a neural network to a circuit netlist (p. 1, para. 3, on-chip implementation of artificial neural networks; Fig. 10 and corresponding text, gate-level netlist; Fig. 39) based on an analog cell library including a plurality of predetermined circuit blocks that describe known neural network operations (Fig. 11 and corresponding text, Library Data; p. 51, “Mapping to the technology library”); and generating a circuit layout that corresponds to at least the first layer of the neural network (Fig. 10, Physical description/Physical synthesis; Fig. 12; Fig. 40 and corresponding text; p. 5, multi-layer).
Joshi does not explicitly teach converting a computational graph that describes at least a first layer of a neural network to the circuit netlist.
Rampasek teaches converting a neural network to a computational graph (p. 13, Fig. 1, “The computational model, a deep neural network, is then represented by a symbolic computational graph”). 
Orofino teaches converting a computational graph to HDL code which corresponds to operations described in the computational graph ([0066], [0090]). 

Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Rampasek and Orofino with Joshi such that the conversion operation comprises converting a computational graph that describes at least a first layer of a neural network to the circuit netlist for the purpose of performing the on-chip implementation of a neural network of Joshi (p. 1, para. 3).
Regarding claim 17, Joshi teaches wherein generating the circuit layout includes converting syntax of the circuit netlist to a representation of a circuit layout (Fig. 10, and corresponding text, Gate-level netlist -> Physical synthesis; Fig. 40). 
Regarding claim 18, Joshi does not explicitly teach performing additional actions configured to cause generation of an integrated circuit based on the circuit layout. Joshi teaches generating GDSII files (Fig. 40) for the purpose of on-chip implementation (p. 1, para. 3). Examiner takes official notice that GDSII files are used for IC fabrication. Therefore it would have been obvious to a person having ordinary skill in the art to perform additional actions configured to cause generation of an integrated circuit based on the circuit layout in light of the teachings of Joshi.
Regarding claim 19, the combination of Joshi, Rampasek, and Orofino teaches, prior to converting the computational graph to the circuit netlist, receiving a behavioral description of at least the first layer of the neural network and converting the behavioral description of the first layer of the neural network into the computational graph (Rampasek, Fig. 1 and corresponding text). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Joshi, Rampasek, and Orofino for the reasons set forth in the rejection of claim 16.
Regarding claim 20, the combination of Joshi, Rampasek, and Orofino teaches wherein the behavioral description defines an architecture of machine learning logic that represents at least a portion of the neural network (Rampasek, p. 12-13). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Joshi, Rampasek, and Orofino for the reasons set forth in the rejection of claim 16.
Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi (Mohit Joshi, Implementation of an Integrated Artificial Neural Network trained with Back Propagation Algorithm, Master of Technology in VLSI Design, 2012) in view of Rampasek (Ladislav Rampasek, Anna Goldenberg, TensorFlow: Biology’s Gateway to Deep Learning?, Cell Systems, Volume 2, Issue 1, 2016, Pages 12-14, ISSN 2405-4712, https://doi.org/10.1016/j.cels.2016.01.009) and Orofino (U.S. PGPub 2014/0282180) and further in view of Singh (U.S. PGPub 2015/0286766).
Regarding claim 8, the combination of Joshi, Rampasek, and Orofino does not explicitly teach wherein for each component element implementing an operation included in the computational graph, selecting one of the plurality of predetermined circuit blocks of the analog cell library that implements the operation and for each connection connecting components in the computational graph, creating a corresponding connection that connects the circuit blocks implementing corresponding computational elements. 
Singh teaches wherein the cell library includes cells which implement logical functions and correspond to different circuits ([0003]-[0006]) which are connected to implement an HDL description ([0015]). Orofino teaches wherein a computational graph is converted to an HDL description which corresponds to operations described in the computational graph ([0066], [0090]).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Singh with Joshi, Rampasek, and Orofino such that for each component element implementing an operation included in the computational graph, selecting 
Regarding claim 15, the combination of Joshi, Rampasek, and Orofino does not explicitly teach wherein for each component element implementing an operation included in the computational graph, selecting one of the plurality of predetermined circuit blocks of the analog cell library that implements the operation and for each connection connecting components in the computational graph, creating a corresponding connection that connects the circuit blocks implementing corresponding computational elements. 
Singh teaches wherein the cell library includes cells which implement logical functions and correspond to different circuits ([0003]-[0006]) which are connected to implement an HDL description ([0015]). Orofino teaches wherein a computational graph is converted to an HDL description which corresponds to operations described in the computational graph ([0066], [0090]).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Singh with Joshi, Rampasek, and Orofino such that for each component element implementing an operation included in the computational graph, selecting one of the plurality of predetermined circuit blocks of the analog cell library that implements the operation; and for each connection connecting components in the computational graph, creating a corresponding connection that connects the circuit blocks implementing corresponding computational elements for the purpose of performing the on-chip implementation of a neural network of Joshi (p. 1, para. 3; Singh, Fig. 3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIA SABUR whose telephone number is (571)270-7219.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALIA SABUR/               Primary Examiner, Art Unit 2812